DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021, has been entered.
Status of Claims
Amendment to the claims was filed on February 1, 2021.
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claim 1 lines 4-5 and Claim 1 line 17, is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how oval a surface can be to be considered “generally cylindrical interior surface. 
Claim 1 line 37 recites “said handle end portion”, it appears this phrase is not previously recited. This phrase lacks antecedent basis. Also, Claim 1 line 40 recites “said end portion of said handle”. It is assumed this is the same end portion as recited in claim 1 line 37. It is suggested that Claim 1 line 37 be amended to state an end portion of said handle.
Claims 2-8 are rejected based on their dependency on claim 1.
Claim 9 lines 9-10 and claim 9 line 13 recite “said stem”, while claim 9 line 6 recites “a valve stem” and Claim 9 line 8 recites “said valve stem”. For the purpose of this examine, it is assumed that “said valve stem” and “said stem” recite the same element. It is suggested that “said stem” be amended to state said valve stem.
Claim 9 line 28-29 recites “said flow direction member”. Claim 9 line 7 recites “a flow diversion member”. For the purpose of this examination, it is assumed that these are the same element. It is suggested that Claim 9 lines 28-29 be amended to state said flow diversion member.
Claim 9 line 29 recites “a closed position and open position”. This phrase is previously recited in Claim 9 line 8. It is assumed for the purpose of this examination that the phrases indicate the same open and closed positions. It is suggested that Claim 9 line 29 be amended to state the open position and the closed position.
Claim 10 line 4 recites “an open position”. This phrase is previously recited in Claim 9 line 8. It is assumed for the purpose of this examination that the phrases indicate the same open position. It is suggested that Claim 9 line 29 be amended to state the open position.
Claim 10 line 4 recites “a closed position”. This phrase is previously recited in Claim 9 line 8. It is assumed for the purpose of this examination that the phrases indicate the same closed position. It is suggested that Claim 9 line 29 be amended to state the closed position.
Claim 16 lines 1-2 recites “the spaced apart shoulders on said handle”, it appears this phrase is not previously recited. This phrase lacks antecedent basis. It is suggested that this phrase be amended to state a spaced apart shoulders on said handle.
Claims 10-16 are rejected based on claim 9.
Claim 17 line 5 recites “said pair of stop openings”, Claim 17 lines 5-6 recites “handle stop openings”. Claim 17 lines 2-3 recite “a pair of handle stop openings”. It is assumed for the purpose of this examination that these phrases refer to the same element. It is suggested that Claim 17 line 5 and Claim 17 lines 5-6 should state said pair of handle stop openings.
Claim 20 line 2 recites “an open or closed position”. These positions were previously recited in Claim 17 lines 9-10 “a closed position and an open position”. It is assumed for the purpose of this examination that the phrases indicate the same open and closed positions. It is suggested that Claim 9 line 29 be amended to state the open or closed position.
Claims 18-20 are rejected based on their dependency on claim 17.
Allowable Subject Matter
Claims 1, 9, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8, 10-16, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Sugita et al. (US 8,132,785) discloses a lockable rotatable valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753